DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4, the word “The” should be “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 5, the claim is unclear because it appears to be a repeat what was already claimed in claim 1, lines 14-15.
	For claim 6, the limitation of “the multiple first head segment” lacks prior antecedent basis.
	For claim 7, the limitation of “the multiple first head segment” lacks prior antecedent basis. Noting that “multiple” is not the same as two because multiple can be more than two. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5,8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dertsakyan (US 20180295811 A1).
For claims 1 & 5, Dertsakyan discloses a dog chew being stiff and being made of plastic material (para. 0024), the dog chew comprising (see the examiner’s illustration below): a first body, a second body, and a connection member; t5he first body being separately connected with the second body by ways of the connection member so as to define a first groove and a second groove among the first body, the connection member, and the second body; wherein each of the first body and the second body 10includes multiple pillars extending outward therefrom, and the multiple pillars are separated from one another; wherein each of the first groove and the second groove   15wherein each of the multiple pillars and the multiple pegs is formed in a sharp cone or a sharp column shape.  

    PNG
    media_image1.png
    712
    712
    media_image1.png
    Greyscale

For claim 3, Dertsakyan discloses wherein the first 25body includes a first extension and two first head segments 7connected with two ends of the first extensions respectively (see the examiner’s illustration below).  

    PNG
    media_image2.png
    706
    800
    media_image2.png
    Greyscale

For claim 158, Dertsakyan discloses wherein a cross section of a connection portion of the first extension, the connection member, and the second extension is formed in an H shape (see examiner’s illustration below).

    PNG
    media_image3.png
    261
    301
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Dertsakyan (as above) in view of Wu (US D901792 S).
 	For claim 2, Dertsakyan further teaches wherein the connection member includes a first recessed portion formed on a first end thereof, and the connection member includes a second 20recessed portion arranged on a second end thereof (see examiner’s illustration below). However, Dertsakyan is silent about such that a rope is tied on bottoms of the first groove and the second groove, and the rope has an anti-swallow protrusion extending from a distal end thereof.  

    PNG
    media_image4.png
    546
    777
    media_image4.png
    Greyscale

 	Wu teaches a dog chew comprising a rope is tied on a recessed portion of a first end of a connection member, and the rope has an anti-swallow protrusion extending from a distal end thereof (see the examiner’s illustration below).

    PNG
    media_image5.png
    640
    861
    media_image5.png
    Greyscale


	Dertsakyan as modified by Wu is silent about the rope is tied on bottoms of the first groove and the second groove. It would have been an obvious substitution of functional equivalent to substitute the rope with an anti-swallow protrusion extending from a distal end thereof tied on the recessed portion of the first end of the connection member of Dertsakyan as modified by Wu with the rope is tied on bottoms of the first groove and the second groove, since a simple substitution of one known element for another would obtain predictable results (both would result having a handle for the user to hold onto). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 4, Dertsakyan as modified by Wu (emphasis on Dertsakyan) further teaches wherein the second body includes a second extension and two second head segments connected with two ends of the second extension respectively, 5wherein the second extension corresponds to the first extension, and a respective one of the two second head segments corresponds to a respective one of the two first head segments (see the examiner’s illustration above in claim 3, for both the first and second bodies in Dertsakyan are identical, thus, would have the same extensions and head segments that are connected with two ends of the extensions).
In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dertsakyan (as above).
 	For claim 7, Dertsakyan teaches in para. 0027,0029 that the shape of the toy can be varied and does not necessary has to be with two flat perpendicular projections as shown. However, Dertsakyan is silent about wherein a respective one of the multiple second head segment is semicircular.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have a respective one of the multiple second head segment of Dertsakyan be semicircular, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference as stated in para. 0027,0029 of Dertsakyan). In re Rose, 105 USPQ 237 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.